• BEAUCHAMP, Judge.
Appellant was charged with having in her possession an alcholic beverage containing more than one-half of one per cent, of alcohol by volume in a container to which no tax stamp was attached and having no evidence of the payment of the tax to the State of Texas. She pleaded guilty to the charge and was assessed a fine of $100 from which she appeals.
The record is before us without statement of facts and bills of exception. The procedure appears to be regular and nothing is presented for our consideration.
The judgment of the trial court is affirmed.